872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Steven HOPKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-4109.
United States Court of Appeals, Sixth Circuit.
April 13, 1989.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and CHARLES M. ALLEN, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a motion to vacate sentence under 28 U.S.C. Sec. 2255.  The sentence at issue was for violation of 18 U.S.C. Sec. 1029(a)(2), unauthorized use of access devices, i.e., credit cards.  The district court denied the relief sought and the instant appeal followed.  Petitioner filed a brief pro se as well as motions for release on bail and for the appointment of appellate counsel.


4
Upon consideration, we find the district court correctly denied the relief sought.  Five of the six grounds for relief advanced by petitioner involve non-jurisdictional defects in the plea proceedings and, as such, are not subject to collateral attack.   Tollett v. Henderson, 411 U.S. 258, 260-67 (1973).  The remaining ground, ineffective assistance of counsel, is unsupported by the record and does not meet the test set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984).


5
Accordingly, the motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation